In an action to recover damages for personal injuries, etc., the defendant City of New York appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated November 19, 2001, as directed it to make an immediate lump-sum payment of past due annuity benefits from the date the damages verdict in this action was issued.
*428Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the contention of the appellant, City of New York, the automatic stay of all proceedings to enforce the judgment that it obtained pursuant to CPLR 5519 did not toll its original obligation, such that its responsibility to commence payments did not arise until the completion of the appellate process (see Scannapieco v City of New York, 298 AD2d 81; Iazzetti v City of New York, 288 AD2d 127). Moreover, in light of the significant delay between the date of the damages verdict and the date the judgment became enforceable, the Supreme Court properly directed that the City make a lump-sum payment of the periodic installments on the annuity that accrued from the date of the verdict through the date the judgment became enforceable (see Scannapieco v City of New York, supra; Young v Tops Mkts., 283 AD2d 923; Bermeo v Atakent, 276 AD2d 361, 362; Adamy v Ziriakus, 254 AD2d 747, 748; Williams v Bright, 230 AD2d 548). Florio, J.P., Feuerstein, Friedmann and Rivera, JJ., concur.